Case 4:21-cv-01674 Document1 Filed on 05/21/21 in TXSD Page 1 of 4

United States Courts
Southern District of Texas
_— FILED
In The United States District Court for the
MAY 2
Southern District of Texas 2021
Houston Division Nathan Ochsner, Clerk of Court

Mitchell Carter, Plaintiff
V. wit ein NG \

The City of Missouri City, Texas

 

Original Complaint
Plaintiff Mitchell Carter, the lawful owner and current possessor of the property located at 3702
Thunderbird St., Missouri City, TX 77459, Fort Bend County at by virtue of a deed files this
Original Complaint against Defendants Missouri City, Quail Valley Golf Course, Jeffery D.
Blume Limited, et al, asserting causes of action for violating plaintiffs constitutional rights to be

free from the taking of plaintiff's property without due process of law.
JURISDICTION

This court has jurisdiction in the case pursuant to 28 ISC 1330 and 1331 as this case involves the
violation of plaintiffs constitutional rights secured by the fifth amendment to the United States

Constitution.
FACTS

lL Plaintiff is the fee simple owner of certain real property, hereafter referred to as “the
Property” and described commonly follows: located at 3702 Thunderbird St.,
Missouri City, TX 77459.

Il. In 2008, Missouri City purchased Quail Valley golf course. Later the same year,
Missouri City undertook a significant alteration of the 15" Hole.

I. Part of this alteration included enlarging and expanding an existing body of water that
was serving as a water hazard on the 15" Hole. At the time of this alteration, Mr.

Carter was told that the water hazard was being enlarged to increase the difficulty and
Case 4:21-cv-01674 Document1 Filed on 05/21/21 in TXSD Page 2 of 4

IV.

Vi.

VIL.

challenge of the hole. As part of the enlargement of the water hazard, several
elevated berms that ran along the left side of the hole (immediately adjacent to FM
1092) were removed. Before their removal, these elevated berms had contained water
runoff from FM 1092 during heavy rainstorms and acted as barriers that prevented

water from spilling onto the fairway of the 15" Hole.

These changes to the 15" Hole had two direct impacts on the Property. First, the
enlarged water hazard was now located very close the back property line of the
Property. Second, without the elevated berms acting as water barriers, heavy rains
would bring water flow directly into the newly enlarged water hazard. Whenever this
would occur, Mr. Carter noticed a considerable increase in standing water on his
property after rainstorms. Mr. Carter specifically complained to Missouri City about
these issues. The possibility that Mr. Carter home could have flooded after these

changes should have been obvious to anyone, including Missouri City.

In August 2017, the area around Quail Valley received heavy rainfall as a result of
Hurricane Harvey. On the evening of August 27, 2017, Mr. Carter was awoken in the
middle of the night and saw that his home was flooding. At its peak, water in Mr.
Carter’s home was several inches deep. When he went outside, he saw exactly where
the water was coming from — it was spilling over the portion of the water hazard that
had previously been enlarged and flowing directly into the Property. On the other
side of the hazard, water was heavily flowing into it from the area where the berms
had once been located. Essentially, the water runoff was heading into the water

hazard, which was in turn spilling water into Mr. Carter’s backyard and house.

Defendants knew or should have known that they created a condition that
substantially interferes with the use and enjoyment of Plaintiffs land and caused

unreasonable discomfort and annoyance to anyone’s ordinary sensibilities.

Unless temporary and further permanently ordered to remedy the issue, Defendants
will do Plaintiffs, parties and citizens continuous irreparable injury and damages in an

amount which is more than the minimum jurisdictional limits of this Honorable
Case 4:21-cv-01674 Document1 Filed on 05/21/21 in TXSD Page 3 of 4

Vill.

IX.

Court, for which there is not adequate remedy at law. Exemplary or punitive
damages due to the fact that the defendants have acted willfully, maliciously or

frequently in this case.

Prior to filing this suit, plaintiff notified lead Defendant, the City of Missouri City, in
writing, and requested that defendant rectify the subject Plaintiffs harm. The City of
Missouri City refused in writing on April 9", 2018. Defendants refusal to remedy the
design flaws in the golf course was willful, wanton, deliberate, and in bad faith, and
was done with gross indifference and reckless disregard of the rights of the plaintiff,
without justification, or excuse. The above stated negligent acts of the Defendant
were the proximate cause of Plaintiffs Property damage. Plaintiff therefore is entitled

to recover exemplary damages, for which plaintiff sues.

REQUEST FOR RELIEF

Wherefore, Plaintiff respectfully requests that Defendant be cited to appear and
answer, and that on the final trial, after hearing the evidence, since there is not proper
remedy at law Plaintiff will have a permanent injunction issued from this court
enjoining Defendants from maintaining the Quail Valley Golf course in any manner
that interferes with the use by Plaintiffs or the public of such property, or with the
maintenance thereof, that Plaintiffs and parties and citizens of interest have
judgement against the Defendants in an amount for in excess of the minimum
jurisdictional limits of this Court, which should be apportioned to Plaintiffs as the
Court deems just and right under all the circumstances; that Plaintiff be granted
damages $250 per day for that they have thus far suffered with such calculation of
damages to continue on a daily basis until such time as Defendant completely remove
the obstruction complained of herein; for interest on the judgment at the legal rate; for
costs of Court in this behalf expended; and for such other and further relief, both
general and special, legal and equitable, including attorney fees to which they may

show themselves justly entitled.

PRAYER
Case 4:21-cv-01674 Document1 Filed on 05/21/21 in TXSD Page 4 of 4

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for damages in the
amount of more than $100,000.00. Plaintiff prays that Defendants be cited in terms
of the law to appear and answer herein, and that upon final trial of this cause they
have permanent injunction issued from this Court enjoining Defendants from
maintaining the Quail Valley Golf Course in any manner that interferes with the use
by Plaintiffs or the public of such property, or with the maintenance thereof, that
Plaintiffs and parties and citizens of interest have judgment against the Defendants in
an amount for in excess of the minimum jurisdictional limits of this Court which
should be apportioned to Plaintiffs as the Court deems just and right under the United
States Civil Rights Act.

 

3702 Thunderbird

Missouri City, Texas 77459
Phone # 832-594-6565

Cell # 832-752-6954

Pro Se
